                                                                                          Case 2:18-cv-02107-JCM-CWH Document 79 Filed 07/26/19 Page 1 of 2



                                                                                    1    J Christopher Jorgensen
                                                                                         Nevada Bar No. 5382
                                                                                    2    Matthew R. Tsai
                                                                                         Nevada Bar No. 14290
                                                                                    3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                         3993 Howard Hughes Parkway, Suite 600
                                                                                    4    Las Vegas, NV 89169
                                                                                         Phone: (702) 949-8200
                                                                                    5    Email: cjorgensen@lrrc.com
                                                                                         Email: mtsai@lrrc.com
                                                                                    6
                                                                                         Attorneys for Defendant Synchrony Bank
                                                                                    7
                                                                                                                IN THE UNITED STATES DISTRICT COURT
                                                                                    8
                                                                                                                            DISTRICT OF NEVADA
                                                                                    9
                                                                                        Andrei Gruia,                                       Case No. 2:18-cv-2107-JCM-CWH
                                                                                   10
                                                                                                             Plaintiff,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                       STIPULATION AND ORDER FOR
                                                                                        vs.                                                 DISMISSAL OF DEFENDANT
                                                                                   12                                                       SYNCHRONY BANK WITH PREJUDICE
                                                                                      EQUIFAX INFORMATION SERVICES, LLC,
REED SMITH LLP




                                                                                   13 a foreign limited-liability company; EXPERIAN
                                                                                      INFORMATION SOLUTIONS, INC., a foreign
                                                                                   14 corporation; TRANS UNION LLC, a foreign
                                                                                      limited-liability company; BARCLAYS BANK
                                                                                   15 DELAWARE, a foreign corporation; BERLIN-
                                                                                      WHEELER, INC., a foreign corporation;
                                                                                   16 CAPITAL ONE BANK (USA), N.A., a national
                                                                                      banking association; CHASE BANK USA, N.A.,
                                                                                   17 a national banking association; CITIBANK,
                                                                                      N.A., a national banking association;
                                                                                   18 CONVERGENT OUTSOURCING, INC., a
                                                                                      foreign corporation; DISCOVERY BANK, a
                                                                                   19 foreign corporation; GRANT & WEBER, INC.;
                                                                                      a domestic corporation; NRA GROUP, LLC dba
                                                                                   20 NATIONAL RECOVERY AGENCY, a foreign
                                                                                      limited-liability company; ONEMAIN
                                                                                   21 FINANCIAL SERVICES, INC., a foreign
                                                                                      corporation; SYNCHRONY BANK, a foreign
                                                                                   22 corporation; VERIZON WIRELESS
                                                                                      SERVICES, LLC; a foreign limited-liability
                                                                                   23 company; WEBBANK, a foreign corporation;
                                                                                      WELLS FARGO BANK, N.A., a national
                                                                                   24 banking association;

                                                                                   25                        Defendants.

                                                                                   26

                                                                                   27          Pursuant to Fed. R. Civ. P. 41, Plaintiff Andrei Gruia and Defendant Synchrony Bank, through

                                                                                   28 their respective counsel, hereby stipulate and agree that Synchrony Bank be dismissed from this action,
                                                                                         Case 2:18-cv-02107-JCM-CWH Document 79 Filed 07/26/19 Page 2 of 2



                                                                                    1 with prejudice, with each party to bear its own attorneys’ fees and costs.

                                                                                    2
                                                                                        DATED: July 26, 2019                               DATED: July 26, 2019
                                                                                    3

                                                                                    4                                                      LEWIS ROCA ROTHGERBER CHRISTIE
                                                                                                                                           LLP
                                                                                    5   /s/ Andrei Gruia (used with permission)
                                                                                        Andrei Gruia                                       /s/ J Christopher Jorgensen
                                                                                    6   221 Fortress Course Ct.                            J Christopher Jorgensen (NV Bar #5382)
                                                                                        Las Vegas, NV 89148                                Matthew R. Tsai (NV Bar #14290)
                                                                                    7                                                      3993 Howard Hughes Parkway, Suite 600
                                                                                    8   Plaintiff                                          Las Vegas, NV 89169
                                                                                                                                           Tel: 702-949-8200
                                                                                    9                                                      Email: cjorgensen@lrrc.com
                                                                                                                                           Email: mtsai@lrrc.com
                                                                                   10
                                                                                                                                           Attorneys for Defendant Synchrony Bank
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
                                                                                                                                    IT IS SO ORDERED
REED SMITH LLP




                                                                                   13

                                                                                   14                                               ____________________________________
                                                                                                                                    UNITED STATES DISTRICT COURT JUDGE
                                                                                   15
                                                                                                                                           July 30, 2019
                                                                                   16                                               DATED:_____________________________

                                                                                   17

                                                                                   18
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
